Exhibit 10.25

EXECUTION COPY

--------------------------------------------------------------------------------

 

$300,000,000

CREDIT AGREEMENT

among

SYNOPSYS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

BNP PARIBAS

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of October 20, 2006

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES, INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers

J.P. MORGAN SECURITIES INC., as Bookrunner


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

1.1

 

Defined Terms

 

1

 

1.2

 

Other Definitional Provisions

 

14

 

1.3

 

Currency Conversion

 

14

 

 

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

14

 

 

 

 

 

 

 

2.1

 

Revolving Commitments

 

14

 

2.2

 

Procedure for Revolving Loan Borrowing

 

15

 

2.3

 

Swingline Commitment

 

16

 

2.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

16

 

2.5

 

Facility Fees, etc.

 

18

 

2.6

 

Termination or Reduction of Revolving Commitments

 

18

 

2.7

 

Additional Revolving Commitments

 

18

 

2.8

 

Optional Prepayments

 

19

 

2.9

 

Conversion and Continuation Options

 

20

 

2.10

 

Limitations on Eurodollar Tranches

 

20

 

2.11

 

Interest Rates and Payment Dates

 

21

 

2.12

 

Computation of Interest and Fees

 

21

 

2.13

 

Inability to Determine Interest Rate

 

21

 

2.14

 

Pro Rata Treatment and Payments

 

22

 

2.15

 

Requirements of Law

 

24

 

2.16

 

Taxes

 

26

 

2.17

 

Indemnity

 

27

 

2.18

 

Change of Lending Office

 

28

 

2.19

 

Replacement of Lenders

 

28

 

2.20

 

Release of Subsidiary Guarantor

 

28

 

2.21

 

Judgment Currency

 

29

 

2.22

 

Foreign Currency Exchange Rate

 

29

 

 

 

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

 

30

 

 

 

 

 

 

 

3.1

 

Financial Condition

 

30

 

3.2

 

No Change

 

30

 

3.3

 

Existence; Compliance with Law

 

30

 

3.4

 

Power; Authorization; Enforceable Obligations

 

30

 

3.5

 

No Legal Bar

 

31

 

3.6

 

Litigation

 

31

 

3.7

 

No Default

 

31

 

3.8

 

Ownership of Property; Liens

 

31

 

3.9

 

Intellectual Property

 

31

 

3.10

 

Taxes

 

31

 

3.11

 

Federal Regulations

 

31

 

3.12

 

Labor Matters

 

32

 

3.13

 

ERISA

 

32

 

3.14

 

Investment Company Act; Other Regulations

 

32

 

 

i


--------------------------------------------------------------------------------




 

3.15

 

Use of Proceeds

 

32

 

3.16

 

Environmental Matters

 

32

 

3.17

 

Accuracy of Information, etc.

 

32

 

3.18

 

Solvency

 

33

 

 

 

 

 

 

 

SECTION 4.

 

CONDITIONS PRECEDENT

 

33

 

 

 

 

 

 

 

4.1

 

Conditions to Initial Extension of Credit

 

33

 

4.2

 

Conditions to Each Extension of Credit

 

34

 

 

 

 

 

 

 

SECTION 5.

 

AFFIRMATIVE COVENANTS

 

34

 

 

 

 

 

 

 

5.1

 

Financial Statements

 

34

 

5.2

 

Certificates; Other Information

 

35

 

5.3

 

Payment of Obligations

 

36

 

5.4

 

Maintenance of Existence; Compliance

 

36

 

5.5

 

Maintenance of Property; Insurance

 

36

 

5.6

 

Inspection of Property; Books and Records; Discussions

 

36

 

5.7

 

Notices

 

36

 

5.8

 

Environmental Laws

 

37

 

5.9

 

New Significant Subsidiaries

 

37

 

 

 

 

 

 

 

SECTION 6.

 

NEGATIVE COVENANTS

 

37

 

 

 

 

 

 

 

6.1

 

Financial Condition Covenants

 

37

 

6.2

 

Subsidiary Indebtedness

 

37

 

6.3

 

Liens

 

38

 

6.4

 

Fundamental Changes

 

39

 

6.5

 

Disposition of Property

 

40

 

6.6

 

Transactions with Affiliates

 

41

 

6.7

 

Changes in Fiscal Periods

 

41

 

6.8

 

Clauses Restricting Subsidiary Distributions

 

41

 

6.9

 

Lines of Business

 

41

 

6.10

 

Material Acquisitions

 

42

 

 

 

 

 

 

 

SECTION 7.

 

EVENTS OF DEFAULT

 

42

 

 

 

 

 

 

 

7.1

 

Events of Default

 

42

 

7.2

 

Annulment of Defaults

 

44

 

 

 

 

 

 

 

SECTION 8.

 

THE AGENTS

 

44

 

 

 

 

 

 

 

8.1

 

Appointment

 

44

 

8.2

 

Delegation of Duties

 

44

 

8.3

 

Exculpatory Provisions

 

44

 

8.4

 

Reliance by Administrative Agent

 

45

 

8.5

 

Notice of Default

 

45

 

8.6

 

Non-Reliance on Agents and Other Lenders

 

45

 

8.7

 

Indemnification

 

46

 

8.8

 

Agent in Its Individual Capacity

 

46

 

8.9

 

Successor Administrative Agent

 

46

 

 

ii


--------------------------------------------------------------------------------




 

8.10

 

Syndication Agent

 

47

 

 

 

 

 

 

 

SECTION 9.

 

GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS

 

47

 

 

 

 

 

 

 

9.1

 

Guarantee.

 

47

 

9.2

 

No Subrogation

 

47

 

9.3

 

Amendments, etc. with respect to the Obligations; Waiver of Rights

 

48

 

9.4

 

Guarantee Absolute and Unconditional

 

48

 

9.5

 

Reinstatement

 

49

 

 

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

49

 

 

 

 

 

 

 

10.1

 

Amendments and Waivers

 

49

 

10.2

 

Notices

 

50

 

10.3

 

No Waiver; Cumulative Remedies

 

51

 

10.4

 

Survival of Representations and Warranties

 

51

 

10.5

 

Payment of Expenses and Taxes

 

52

 

10.6

 

Successors and Assigns; Participations and Assignments

 

53

 

10.7

 

Adjustments; Set-off

 

55

 

10.8

 

Counterparts

 

55

 

10.9

 

Severability

 

55

 

10.10

 

Integration

 

55

 

10.11

 

GOVERNING LAW

 

56

 

10.12

 

Submission To Jurisdiction; Waivers

 

56

 

10.13

 

Acknowledgements

 

56

 

10.14

 

Releases of Guarantees

 

56

 

10.15

 

Confidentiality

 

57

 

10.16

 

WAIVERS OF JURY TRIAL

 

57

 

10.17

 

USA Patriot Act

 

57

 

 

iii


--------------------------------------------------------------------------------




 

SCHEDULES:

1.1A

 

Revolving Commitments

 

6.2(d)

 

Existing Indebtedness

 

6.3(f)

 

Existing Liens

 

 

EXHIBITS:

A

 

Form of Guarantee Agreement

 

B

 

Form of Closing Certificate

 

C

 

Form of Assignment and Assumption

 

D

 

Form of Exemption Certificate

 

E-1

 

Form of New Lender Supplement

 

E-2

 

Form of Increased Revolving Commitment Activation Notice

 

F

 

Joinder Agreement

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT (this “Agreement”), dated as of October 20, 2006, among
SYNOPSYS, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent.

W I T N E S S E T H:

In consideration of the premises and the mutual agreements contained herein, the
parties hereto agree as follows:


SECTION 1.           DEFINITIONS

Defined Terms.  As used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1¤2 of
1%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank, N.A. as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMorgan Chase
Bank, N.A. in connection with extensions of credit to debtors).  Any change in
the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective as of the opening of business on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“ABR Loans”:  Revolving Loans the rate of interest applicable to which is based
upon the ABR.

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Revolving Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affected Foreign Currency”:  as defined in Section 2.13(c).

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents”:  the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Revolving Commitment (including any Swingline
Commitment) then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.


--------------------------------------------------------------------------------


“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”:  as defined in the preamble hereto.

“Agreement Currency”:  as defined in Section 2.21(b).

“Applicable Margin”:  for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption, “
Applicable Margin for Eurodollar Loans”, “ Applicable Margin for ABR Loans” or
“Facility Fee Rate”, as the case may be, based upon the Consolidated Leverage
Ratio as of the most recent determination thereof:

Category

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin
for ABR Loans

 

Facility Fee Rate

 

Effective Drawn
Costs

 

1

 

³1.75x

 

0.70

%

0

%

0.175

%

0.875

%

2

 

³1.00x but <1.75x

 

0.60

%

0

%

0.15

%

0.75

%

3

 

<1.00x

 

0.50

%

0

%

0.125

%

0.625

%

For purposes of the foregoing, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
that is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph;  If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the Consolidated
Leverage Ratio shall be deemed to be in Category 1.  In addition, at all times
while an Event of Default shall have occurred and be continuing, the
Consolidated Leverage Ratio shall be deemed to be in Category 1.

“Assignee”:  as defined in Section 9.6(b).

“Assignment and Assumption”:  an Assignment and Assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Administrative Agent,, substantially in the
form of Exhibit C.

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Benefited Lender”:  as defined in Section 9.7(a).

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

2


--------------------------------------------------------------------------------




“Business”:  as defined in Section 3.16(b).

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.; provided, further, when used in connection with Eurodollar
Loans denominated in Euros, the term “Business Day” shall also exclude any day
on which commercial banks in London are authorized or required by law to close
and any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Administrative
Agent to be a suitable replacement) is not open for settlement of payment in
Euros.

“Calculation Date”:  means (a) the second Business Day preceding each date on
which a Multicurrency Loan is to be made and (b) the last Business Day of each
calendar quarter unless, during the five Business Days period prior to such
Business Day of such calendar quarter, a Calculation Date occurred pursuant to
clause (a) of this definition .

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”:  (a) cash equivalents, short-term investments and long-term
marketable securities characterized as such on the Borrower’s consolidated
balance sheet; and (b) other investments made by the Borrower in accordance with
such written investment policies as are approved by the Borrower’s board of
directors, copies of which shall be provided to the Administrative Agent.

“Change in Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) a “change in control” (or any other
defined term having a similar purpose) as defined in the documents governing any
other Indebtedness of the Borrower or its Subsidiaries the outstanding principal
amount of which exceeds in the aggregate $15,000,000.

“Closing Date”:  the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied, which date is October 20, 2006.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

3


--------------------------------------------------------------------------------




“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated September 2006 and furnished to certain Lenders.

“Consolidated EBITDA”:  for any period, the consolidated net income (or loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) income tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Revolving
Loans), (c) depreciation and amortization expense, (d) amortization of
intangibles and organization costs, (e) non-cash amortization of deferred stock
compensation, (f) non-cash expenses related to stock-based compensation, (g)
non-cash in-process research and development expense and (h) any extraordinary
or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such consolidated
net income for such period, non-cash losses on sales of assets outside of the
ordinary course of business), minus, (x) to the extent included in the statement
of such consolidated net income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
consolidated net income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income and (y) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of consolidated
net income, all as determined on a consolidated basis; provided, to the extent
the Borrower makes any acquisition of an entity or line of business that would
be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the SEC (a “Material Acquisition”) or Disposition of such an
entity or line of business (a “Material Disposition”), “Consolidated EBITDA”
shall be calculated after giving pro forma effect to include or exclude, as
appropriate, any amounts attributable to the acquired or disposed of entity or
line of business as if the relevant transaction had been consummated at the
beginning of the period of four full fiscal quarters immediately prior to such
acquisition or disposal.

“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

4


--------------------------------------------------------------------------------




“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case as is applicable
to the Borrower, any Subsidiary or any of their respective real property.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

5


--------------------------------------------------------------------------------


Eurodollar Base Rate

1.00 — Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans denominated
in the same currency the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Revolving Loans shall originally have been made on the same day).

“Euros”:  the single currency of participating member states of the European
Monetary Union introduced in accordance with the provisions of Article 109(1)4
of the Treaty of Rome of March 25, 1957 (as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993) as amended from time to time) and
as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Rate”:  on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., London time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 A.M., local time, on such date for the purchase of
the relevant currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error; provided,
further, that in any event, the Administrative Agent shall provide the Borrower
with reasonable details of the source for such rate.

“Existing Credit Agreement”:  the Amended and Restated Credit Agreement, dated
as of April 28, 2004, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents and lenders parties thereto.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Foreign Currency”:  Euros and Yen.

“Foreign Currency Equivalent”:  at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency as determined by
the Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of such Foreign Currency with Dollars on the date of determination
thereof.

6


--------------------------------------------------------------------------------




“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit A.

“Guarantee”: the guarantee of the Subsidiary Borrower Obligations provided by
the Borrower pursuant to Section 9.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness or other obligations (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including any obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is

7


--------------------------------------------------------------------------------




made and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Increased Revolving Commitment Activation Notice”:  a notice substantially in
the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date”:  any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation
(provided that, if such Indebtedness of others is non-recourse to the credit of
such Person, then the amount of Indebtedness ascribed to such Person shall not
exceed the fair market value of the property securing such Indebtedness of
others), and (j) for the purposes of Section 7.1(e) only, all obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such
Revolving Loan is outstanding and the final maturity date of such Revolving
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having

8


--------------------------------------------------------------------------------




an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Revolving Loan (other than any
Revolving Loan that is an ABR Loan or a Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be paid.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) twelve months thereafter (or, until the Syndication Date, 7 days
thereafter), as selected by the Borrower or any applicable Subsidiary Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three or six or (if available to all Lenders) twelve months
thereafter, as selected by the Borrower or any applicable Subsidiary Borrower by
irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time, in the case of Revolving Loans denominated in Dollars, and 3:00
P.M., London time, in the case of Multicurrency Loans, on the date that is three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date; and

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”:  as defined in Section 6.6.

“Joint Lead Arrangers”:  J.P. Morgan Securities Inc. and Banc of America
Securities LLC, each in its capacity as a Joint Lead Arranger under this
Agreement.

“Judgment Currency”:  as defined in Section 2.21(b).

“Lenders”:  as defined in the preamble hereto.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Guarantee Agreement, the Notes, each
Joinder Agreement and any amendment, waiver, supplement or other modification to
any of the foregoing.

9


--------------------------------------------------------------------------------




“Loan Parties”:  each Group Member that is a party to a Loan Document
(including, for avoidance of doubt, each Subsidiary Borrower).

“Margin Stock”:  as defined in Regulation U.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 “Multicurrency Loans”:  as defined in Section 2.1(c).

 “Multicurrency Sublimit”:  $150,000,000.

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“New Lender”:  as defined in Section 2.7(b).

“New Lender Supplement”:  as defined in Section 2.7(b).

“Non-Excluded Taxes”:  as defined in Section 2.16(a).

“Non-U.S. Lender”:  as defined in Section 2.16(d).

“Notes”:  the collective reference to any promissory note evidencing Revolving
Loans.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower and any Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Revolving Loans and all other obligations and
liabilities of the Borrower and any Subsidiary Borrower to the Administrative
Agent or to any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent or to any Lender
that are required to be paid by the Borrower and any Subsidiary Borrower
pursuant hereto) or otherwise.

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”:  as defined in Section 10.6(c).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

10


--------------------------------------------------------------------------------




“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Properties”:  as defined in Section 3.16(a).

“Refunded Swingline Loans”:  as defined in Section 2.4(b).

“Register”:  as defined in Section 10.6(b).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, senior vice president or vice president of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Borrower.

“Restricted Payments”:  collectively, the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member.

“Revolving Commitment”:  as to any Lender, the obligation of such Lender to make
Revolving Loans (including Multicurrency Loans) and participate in Swingline
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the Total Revolving Commitments is $300,000,000.

11


--------------------------------------------------------------------------------




“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the aggregate principal amount of all Revolving Loans (or the Dollar
Equivalent thereof in the case of Multicurrency Loans) held by such Lender then
outstanding.

“Revolving Loans”:  as defined in Section 2.1(a).

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

“Revolving Termination Date”:  October 20, 2011.

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous United States federal Governmental Authority.

“Significant Subsidiary”: at any time, a Domestic Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X promulgated by the SEC; provided that at no time may Domestic Subsidiaries
of the Borrower that are not Significant Subsidiaries hold, in the aggregate,
more than 20% of (a) the total assets of the Borrower and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year or the
Borrower or (b) the income of the Borrower and its Subsidiaries consolidated for
the most recently completed fiscal year of the Borrower from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principles.

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (c) such Person will
not have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

12


--------------------------------------------------------------------------------




“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Borrower”: any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(b)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(b)(ii).

“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.

“Subsidiary Guarantor”:  each Significant Subsidiary.

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount not to
exceed $15,000,000.

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as Lender of
Swingline Loans hereunder.

“Swingline Loan”:  a Revolving Loan made pursuant to Section 2.3.

“Swingline Participation Amount”:  as defined in Section 2.4.

“Syndication Agent”:  as defined in the preamble hereto.

 “Syndication Date”: the date of completion of the primary syndication of the
Revolving Commitments, as specified by the Joint Lead Arrangers in a written
notice to the Borrower.

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Transferee”:  any Assignee or Participant.

“Type”:  as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

13


--------------------------------------------------------------------------------




“United States”:  the United States of America.

“Yen”:  the lawful currency of Japan.

1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED IN SECTION 1.1 AND ACCOUNTING
TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

1.3           Currency Conversion.  (a)   If more than one currency or currency
unit are at the same time recognized by the central bank of any country as the
lawful currency of that country, then (i) any reference in the Loan Documents
to, and any obligations arising under the Loan Documents in, the currency of
that country shall be translated into or paid in the currency or currency unit
of that country designated by the Administrative Agent and (ii) any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down by the Administrative Agent as
it deems appropriate.


(B)  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT SHALL BE
AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL AGREEMENT
NECESSARY TO EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT DETERMINES SUCH AMENDMENT TO BE NECESSARY TO REFLECT THE CHANGE IN
CURRENCY AND TO PUT THE LENDERS IN THE SAME POSITION, SO FAR AS POSSIBLE, THAT
THEY WOULD HAVE BEEN IN IF NO CHANGE IN CURRENCY HAD OCCURRED.


SECTION 2.   AMOUNT AND TERMS OF REVOLVING COMMITMENTS

2.1           Revolving Commitments.  (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans in Dollars
(together with the Swingline Loans and Multicurrency Loans, “Revolving Loans”)
to the Borrower and any Subsidiary Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding that does not exceed the amount of such Lender’s Revolving
Commitment.  During the

14


--------------------------------------------------------------------------------




Revolving Commitment Period the Borrower and any Subsidiary Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof. 
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and any Subsidiary Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.9.


(B)  THE BORROWER AND ANY SUBSIDIARY BORROWER SHALL REPAY ALL OUTSTANDING
REVOLVING LOANS MADE TO IT ON THE REVOLVING TERMINATION DATE.


(C)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES,
FROM TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD, TO MAKE REVOLVING
CREDIT LOANS DENOMINATED IN ONE OR MORE FOREIGN CURRENCIES (“MULTICURRENCY
LOANS”) TO THE BORROWER AND ANY SUBSIDIARY BORROWER IN AN AGGREGATE PRINCIPAL
AMOUNT (BASED ON THE DOLLAR EQUIVALENT OF SUCH MULTICURRENCY LOANS) AT ANY ONE
TIME OUTSTANDING WHICH SHALL NOT EXCEED THE MULTICURRENCY SUBLIMIT.  THE
BORROWER AND ANY SUBSIDIARY BORROWER SHALL NOT REQUEST AND NO LENDER SHALL BE
REQUIRED TO MAKE ANY MULTICURRENCY LOAN IF, AFTER MAKING SUCH MULTICURRENCY LOAN
(I) THE TOTAL REVOLVING EXTENSIONS OF CREDIT SHALL EXCEED THE TOTAL REVOLVING
COMMITMENTS THEN IN EFFECT OR (II) THE DOLLAR EQUIVALENT OF THE AGGREGATE
OUTSTANDING MULTICURRENCY LOANS SHALL EXCEED THE MULTICURRENCY SUBLIMIT.  DURING
THE REVOLVING COMMITMENT PERIOD, THE BORROWER AND ANY SUBSIDIARY BORROWER MAY
BORROW, PREPAY AND REBORROW MULTICURRENCY LOANS, IN WHOLE OR IN PART, ALL IN
ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  ALL MULTICURRENCY LOANS SHALL
BE EURODOLLAR LOANS.

2.2           Procedure for Revolving Loan Borrowing.  (a)   The Borrower and
any Subsidiary Borrower may borrow under the Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the Borrower and
such Subsidiary Borrower shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the respective amounts of each such
Type of Revolving Loan and the respective lengths of the initial Interest Period
therefor; provided that prior to the Syndication Date, the Borrower or the
relevant Subsidiary Borrower may only select 7-day Interest Periods.  Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Borrower or the relevant Subsidiary Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.4.  Upon receipt of any such notice from the Borrower or
the relevant Subsidiary Borrower, the Administrative Agent shall promptly notify
each Lender thereof.  Each Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower or the relevant Subsidiary Borrower at the Funding Office prior to 1:00
P.M., New York City time, on the Borrowing Date requested by the Borrower or the
relevant Subsidiary Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower or the relevant Subsidiary Borrower by the Administrative Agent
crediting the account of the Borrower or such Subsidiary Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.


(B)  THE BORROWER AND ANY SUBSIDIARY BORROWER MAY BORROW MULTICURRENCY LOANS
DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS DAY, PROVIDED THAT THE
BORROWER AND SUCH SUBSIDIARY BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE

15


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT PRIOR TO 3:00 P.M., LONDON TIME, THREE BUSINESS DAYS PRIOR
TO THE REQUESTED BORROWING DATE), SPECIFYING (I) THE REQUESTED BORROWING DATE,
(II) THE RESPECTIVE AMOUNTS OF EACH MULTICURRENCY LOAN IN EACH FOREIGN CURRENCY
AND (III) THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR;
PROVIDED THAT PRIOR TO THE SYNDICATION DATE, THE BORROWER OR THE RELEVANT
SUBSIDIARY BORROWER MAY ONLY SELECT 7-DAY INTEREST PERIODS.  EACH MULTICURRENCY
LOAN SHALL BE IN AN AMOUNT EQUAL TO (X) IN THE CASE OF MULTICURRENCY LOANS
DENOMINATED IN EUROS, €1,000,000 OR A WHOLE MULTIPLE OF €100,000 IN EXCESS
THEREOF, AND (Y) IN THE CASE OF MULTICURRENCY LOANS DENOMINATED IN YEN,
Y100,000,000 OR A WHOLE MULTIPLE OF Y10,000,000 IN EXCESS THEREOF.  UPON RECEIPT
OF ANY SUCH NOTICE FROM THE BORROWER OR THE RELEVANT SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  EACH LENDER
WILL MAKE THE AMOUNT OF ITS PRO RATA SHARE OF EACH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER OR THE RELEVANT SUBSIDIARY
BORROWER AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, LONDON TIME, IN EACH CASE,
ON THE BORROWING DATE REQUESTED BY THE BORROWER OR SUCH SUBSIDIARY BORROWER IN
FUNDS IMMEDIATELY AVAILABLE IN THE RELEVANT FOREIGN CURRENCY TO THE
ADMINISTRATIVE AGENT.  SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE
BORROWER OR THE RELEVANT SUBSIDIARY BORROWER BY THE ADMINISTRATIVE AGENT
CREDITING THE ACCOUNT OF THE BORROWER OR SUCH SUBSIDIARY BORROWER ON THE BOOKS
OF SUCH OFFICE WITH THE AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT OR BY WIRE TRANSFER OF SUCH AMOUNTS TO AN ACCOUNT
DESIGNATED IN WRITING BY THE BORROWER OR SUCH SUBSIDIARY BORROWER TO THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE RELEVANT BORROWING.

2.3           Swingline Commitment.  (a)  Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make a portion of the credit
otherwise available to the Borrower and any Subsidiary Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans in Dollars (“Swingline Loans”) to the Borrower and
any Subsidiary Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect), (ii) the
Borrower and any Subsidiary Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (iii) Swingline Loans shall be available only in
Dollars.  During the Revolving Commitment Period, the Borrower and any
Subsidiary Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.


(B)  THE BORROWER SHALL REPAY, OR CAUSE ANY SUBSIDIARY BORROWER TO PAY, TO THE
SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE
EARLIER OF THE REVOLVING TERMINATION DATE AND THE FIRST DATE AFTER SUCH
SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS
AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON
EACH DATE THAT A REVOLVING LOAN IS BORROWED, THE BORROWER SHALL REPAY, OR CAUSE
ANY SUBSIDIARY BORROWER TO PAY, ALL SWINGLINE LOANS THEN OUTSTANDING.

2.4           Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a)  Whenever the Borrower or relevant Subsidiary Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.M., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period).  Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.  Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the

16


--------------------------------------------------------------------------------




Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower or relevant Subsidiary Borrower on such Borrowing Date
by depositing such proceeds in the account of the Borrower or relevant
Subsidiary Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.


(B)  THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER OR RELEVANT SUBSIDIARY
BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE LENDER TO ACT ON ITS
BEHALF), ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE SWINGLINE LENDER NO LATER
THAN 12:00 NOON, NEW YORK CITY TIME, REQUEST EACH LENDER TO MAKE, AND EACH
LENDER HEREBY AGREES TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH
LENDER’S REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS
(THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO
REPAY THE SWINGLINE LENDER.  EACH LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS.  THE BORROWER OR RELEVANT SUBSIDIARY BORROWER IRREVOCABLY
AUTHORIZES THE SWINGLINE LENDER TO CHARGE THE BORROWER’S OR RELEVANT SUBSIDIARY
BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN
EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED
SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE LENDERS ARE NOT
SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


(C)  IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN MADE
PURSUANT TO SECTION 2.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 7.1(F) SHALL
HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER OR ANY SUBSIDIARY
BORROWER OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN
ITS SOLE DISCRETION, REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION
2.4(B), EACH LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE
PURSUANT TO THE NOTICE REFERRED TO IN SECTION 2.4(B), PURCHASE FOR CASH AN
UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY
PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”)
EQUAL TO (I) SUCH LENDER’S REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE
BEEN REPAID WITH SUCH REVOLVING LOANS.


(D)  WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE LENDER
RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE LENDER
WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED AND, IN
THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA
PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL
OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED, HOWEVER, THAT IN THE
EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS REQUIRED TO BE
RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE LENDER ANY PORTION
THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


(E)  EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN SECTION
2.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO SECTION 2.4(C) SHALL
BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH REVOLVING LENDER OR THE BORROWER OR ANY SUBSIDIARY BORROWER MAY HAVE
AGAINST THE SWINGLINE LENDER, THE BORROWER, ANY SUBSIDIARY BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (II) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER
CONDITIONS SPECIFIED IN SECTION 5, (III) ANY ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR

17


--------------------------------------------------------------------------------





OTHERWISE) OF THE BORROWER, (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER OR
(V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.

2.5           Facility Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Margin on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Loans
after its Revolving Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Loans from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Loans.  Facility fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date hereof;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.

2.6           Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto, the Total Revolving Extensions of Credit would exceed the
Total Revolving Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Commitments then in effect.  Any reduction of the
Total Commitments to an amount below $150,000,000 shall result in an automatic
dollar-for-dollar reduction of the Multicurrency Sublimit.

2.7           Additional Revolving Commitments.

(a) At any time after the Syndication Date and prior to the fourth anniversary
of the Closing Date, the Borrower and any one or more Lenders (including New
Lenders) may agree that such Lender(s) shall make, obtain or increase the amount
of their Revolving Commitments by executing and delivering to the Administrative
Agent an Increased Revolving Commitment Activation Notice specifying the amount
of such increase and the applicable Increased Revolving Commitment Closing Date
(which may be no later than the fourth anniversary of the Closing Date). 
Notwithstanding the foregoing, (i) the aggregate amount of incremental Revolving
Commitments obtained pursuant to this Section 2.7(a) shall not exceed
$150,000,000, (ii) incremental Revolving Commitments may not be made, obtained
or increased after the occurrence and during the continuation of a Default or
Event of Default, including after giving effect to the incremental Revolving
Commitments in question, (iii) the increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (iv) no more than one
Increased Revolving Commitment Closing Date may be selected by the Borrower
during the term of this Agreement.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

 

18


--------------------------------------------------------------------------------


 

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with an increase described in Section 2.7(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit E-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Commitments shall make Revolving Loans, the proceeds
of which will be used to prepay the Revolving Loans of other Lenders, so that,
after giving effect thereto, the resulting Revolving Loans outstanding are
allocated among the Lenders in accordance with Section 2.14(a) based on the
respective Revolving Percentages of the Lenders after giving effect to such
Increased Revolving Commitment Closing Date.

2.8           Prepayments.  (a)   The Borrower may at any time and from time to
time prepay (or cause any Subsidiary Borrower to prepay) the Revolving Loans
(other than Multicurrency Loans), in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, three Business Days prior thereto, in the
case of Eurodollar Loans, and no later than 12:00 Noon, New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay (or cause any Subsidiary Borrower to pay) any amounts owing
pursuant to Section 2.17.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof.  Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.


(B)  THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY (OR CAUSE ANY
SUBSIDIARY BORROWER TO PREPAY) MULTICURRENCY LOANS, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT PRIOR TO 3:00 P.M., LONDON TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF PREPAYMENT) SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT. 
UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY
AMOUNTS PAYABLE PURSUANT TO SECTION 2.17 AND ACCRUED INTEREST TO SUCH DATE ON
THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF MULTICURRENCY LOANS SHALL BE IN A
MINIMUM PRINCIPAL AMOUNT OF (W) €1,000,000 OR A WHOLE MULTIPLE OR €100,000 IN
EXCESS THEREOF, IN THE CASE OF MULTICURRENCY LOANS DENOMINATED IN EUROS, AND (X)
Y100,000,000 OR A WHOLE MULTIPLE OR Y10,000,000 IN EXCESS THEREOF, IN THE CASE
OF MULTICURRENCY LOANS DENOMINATED IN YEN.


(C)  IF, ON ANY CALCULATION DATE, (I) THE TOTAL REVOLVING EXTENSIONS OF CREDIT
EXCEED THE TOTAL REVOLVING COMMITMENTS OR (II) THE DOLLAR EQUIVALENT OF THE
MULTICURRENCY LOANS OUTSTANDING ON SUCH DATE EXCEEDS 105% OF THE MULTICURRENCY
SUBLIMIT ON SUCH DATE, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY
REPAY (OR CAUSE ANY SUBSIDIARY BORROWER TO PAY)SUCH OF THE OUTSTANDING REVOLVING
LOANS IN AN AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO,
(X) THE TOTAL REVOLVING EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL REVOLVING
COMMITMENTS AND (Y) THE DOLLAR EQUIVALENT OF THE MULTICURRENCY LOANS OUTSTANDING
ON SUCH DATE IS EQUAL TO OR LESS THAN THE MULTICURRENCY SUBLIMIT ON SUCH DATE,
TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT OR PREPAYMENT ON THE
PRINCIPAL SO

19


--------------------------------------------------------------------------------





PREPAID AND ANY AMOUNTS PAYABLE UNDER SECTION 2.17 IN CONNECTION THEREWITH.  THE
BORROWER MAY, IN LIEU OF PREPAYING MULTICURRENCY LOANS IN ORDER TO COMPLY WITH
THIS PARAGRAPH, DEPOSIT AMOUNTS IN THE RELEVANT FOREIGN CURRENCIES IN A CASH
COLLATERAL ACCOUNT, FOR THE BENEFIT OF THE LENDERS, EQUAL TO THE AGGREGATE
PRINCIPAL AMOUNT OF MULTICURRENCY LOANS REQUIRED TO BE PREPAID.  TO THE EXTENT
THAT AFTER GIVING EFFECT TO ANY PREPAYMENT OF REVOLVING LOANS REQUIRED BY THIS
PARAGRAPH, THE TOTAL REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE
TOTAL REVOLVING COMMITMENTS AT SUCH TIME, THE BORROWER SHALL, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT, FOR THE BENEFIT OF THE
LENDERS, UPON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH REMAINING EXCESS.  THE ADMINISTRATIVE AGENT
SHALL APPLY ANY CASH DEPOSITED IN ANY CASH COLLATERAL ACCOUNT (TO THE EXTENT
THEREOF) TO REPAY MULTICURRENCY LOANS AT THE END OF THE INTEREST PERIODS
THEREFOR; PROVIDED THAT, (X) THE ADMINISTRATIVE AGENT SHALL RELEASE TO THE
BORROWER FROM TIME TO TIME SUCH PORTION OF THE AMOUNT ON DEPOSIT IN ANY CASH
COLLATERAL ACCOUNT TO THE EXTENT SUCH AMOUNT IS NOT REQUIRED TO BE SO DEPOSITED
IN ORDER FOR THE BORROWER TO BE IN COMPLIANCE WITH THIS SECTION 2.8(C) AND (Y)
THE ADMINISTRATIVE AGENT MAY SO APPLY SUCH CASH AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.  “CASH COLLATERAL ACCOUNT”
MEANS AN ACCOUNT SPECIFICALLY ESTABLISHED BY THE BORROWER WITH THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THIS SECTION 2.8(C) AND HEREBY PLEDGED TO
THE ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS SECTION 2.8(C).

2.9           Conversion and Continuation Options.  (a)  The Borrower and any
Subsidiary Borrower may elect from time to time to convert Eurodollar Loans
denominated in Dollars to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 12:00 Noon, New York City
time, on the Business Day preceding the proposed conversion date, provided that
any such conversion of Eurodollar Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower and any Subsidiary Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans denominated
in Dollars by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion not to permit such conversions.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each Lender
thereof.


(B)  ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER OR RELEVANT
SUBSIDIARY BORROWER GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH REVOLVING LOANS, PROVIDED THAT NO EURODOLLAR LOAN DENOMINATED IN DOLLARS
MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATIONS, AND
PROVIDED, FURTHER, THAT IF THE BORROWER OR RELEVANT SUBSIDIARY BORROWER SHALL
FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH REVOLVING
LOANS DENOMINATED IN DOLLARS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON
THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD AND, IF THE BORROWER OR
RELEVANT SUBSIDIARY BORROWER SHALL FAIL TO GIVE SUCH NOTICE OF CONTINUATION OF A
MULTICURRENCY LOAN, SUCH MULTICURRENCY LOAN SHALL BE AUTOMATICALLY CONTINUED FOR
AN INTEREST PERIOD OF ONE MONTH.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.

2.10         Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving

20


--------------------------------------------------------------------------------




effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

2.11         Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.


(B)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE MARGIN.


(C)  EACH SWINGLINE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM TO BE AGREED
UPON ON A CASE-BY-CASE BASIS BETWEEN THE SWINGLINE LENDER AND THE BORROWER,
PROVIDED THAT SUCH RATE PER ANNUM SHALL IN NO EVENT EXCEED THE ABR PLUS THE
APPLICABLE MARGIN.


(D)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY REVOLVING LOAN SHALL
NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST
PAYABLE ON ANY REVOLVING LOAN OR ANY FACILITY FEE OR OTHER AMOUNT PAYABLE
HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS PLUS 2% (UNLESS SUCH
OVERDUE AMOUNT IS DENOMINATED IN A FOREIGN CURRENCY, IN WHICH CASE SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST OF A RATE PER ANNUM EQUAL TO THE HIGHEST RATE THEN
APPLICABLE UNDER THIS AGREEMENT TO MULTICURRENCY LOANS DENOMINATED IN SUCH
FOREIGN CURRENCY PLUS 2%), IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II)
ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS
WELL AFTER AS BEFORE JUDGMENT).


(E)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.

2.12         Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the Lenders of
each determination of a Eurodollar Rate.  Any change in the interest rate on a
Revolving Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower, the Subsidiary Borrowers and the Lenders of the
effective date and the amount of each such change in interest rate.


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER, THE SUBSIDIARY BORROWERS  AND THE LENDERS IN THE ABSENCE OF MANIFEST
ERROR.  THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER AND ANY
SUBSIDIARY BORROWER, DELIVER TO THE BORROWER AND ANY SUBSIDIARY BORROWER A
STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING
ANY INTEREST RATE PURSUANT TO SECTION 2.11(A).

2.13         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

21


--------------------------------------------------------------------------------




(A)   THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED IN IT REASONABLE JUDGMENT
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER AND ANY
SUBSIDIARY BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT
MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE REQUIRED
LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
(AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING THEIR
AFFECTED REVOLVING LOANS DURING SUCH INTEREST PERIOD,

(C)   THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON THE BORROWER AND ANY SUBSIDIARY BORROWER) THAT
DEPOSITS IN THE APPLICABLE CURRENCY ARE NOT GENERALLY AVAILABLE, OR CANNOT BE
OBTAINED BY THE RELEVANT LENDERS, IN THE APPLICABLE MARKET (ANY FOREIGN CURRENCY
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN CLAUSE (A), (B) OR (C) IS REFERRED TO
AS AN “AFFECTED FOREIGN CURRENCY”),

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower, any Subsidiary Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (x) pursuant to clause (a) or (b) of this
Section 2.13 in respect of Eurodollar Loans denominated in Dollars, then (i) any
Eurodollar Loans denominated in Dollars requested to be made on the first day of
such Interest Period shall be made as ABR Loans, (ii) any ABR Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
denominated in Dollars shall be continued as ABR Loans and (iii) any outstanding
Eurodollar Loans denominated in Dollars shall be converted, on the last day of
the then-current Interest Period, to ABR Loans and (y) in respect of any
Multicurrency Loans, then (i) any Multicurrency Loans in an Affected Foreign
Currency requested to be made on the first day of such Interest Period shall not
be made and (ii) any outstanding Multicurrency Loans in an Affected Foreign
Currency shall be due and payable on the first day of such Interest Period. 
Until such relevant notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans denominated in Dollars or Multicurrency Loans in an
Affected Foreign Currency shall be made or continued as such, nor shall the
Borrower or any Subsidiary Borrower have the right to convert ABR Loans to
Eurodollar Loans denominated in Dollars.  The Administrative Agent shall
withdraw such notice upon its determination that the event or events which gave
rise to such notice no longer exist.

2.14         Pro Rata Treatment and Payments.  (a)   Each borrowing by the
Borrower and any Subsidiary Borrower from the Lenders hereunder, each payment by
the Borrower on account of any facility fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the Lenders.


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER AND ANY SUBSIDIARY
BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE
REVOLVING LOANS THEN HELD BY THE LENDERS.


(C)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER OR ANY
SUBSIDIARY BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES
OR OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE
PRIOR TO 3:00 P.M., NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS (OR, IN THE CASE OF PRINCIPAL OR
INTEREST RELATING TO MULTICURRENCY LOANS, PRIOR TO 3:00 P.M., LONDON TIME, ON
THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
LENDERS, AT ITS FUNDING OFFICE, IN THE RELEVANT FOREIGN CURRENCY AND IN
IMMEDIATELY AVAILABLE FUNDS).  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENTS TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY
PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND

22


--------------------------------------------------------------------------------





PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO
THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES
DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL
BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH
EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN
THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING
TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER AND ANY SUBSIDIARY
BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, (I) IN THE CASE OF
AMOUNTS DENOMINATED IN DOLLARS, SUCH AMOUNT WITH INTEREST THEREON, AT A RATE
EQUAL TO THE GREATER OF (X) THE FEDERAL FUNDS EFFECTIVE RATE AND (Y) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT OR (II) IN THE CASE OF AMOUNTS
DENOMINATED IN FOREIGN CURRENCIES, SUCH AMOUNT WITH INTEREST THEREON AT A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH
AMOUNT UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO
ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER (I) IN THE CASE OF AMOUNTS DENOMINATED IN
DOLLARS, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO
ABR LOANS, ON DEMAND, FROM THE BORROWER AND ANY SUBSIDIARY BORROWER OR (II) IN
THE CASE OF AMOUNTS DENOMINATED IN FOREIGN CURRENCIES, SUCH AMOUNT WITH INTEREST
THEREON AT A RATE DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF
FUNDING SUCH AMOUNT, ON DEMAND, FROM THE BORROWER AND ANY SUBSIDIARY BORROWER. 
NOTHING IN THIS PARAGRAPH SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS REVOLVING COMMITMENTS HEREUNDER OR TO PREJUDICE ANY
RIGHTS THAT THE BORROWER AND ANY SUBSIDIARY BORROWER MAY HAVE AGAINST ANY LENDER
AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER OR RELEVANT SUBSIDIARY BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO
BE MADE BY THE BORROWER OR RELEVANT SUBSIDIARY BORROWER HEREUNDER THAT THE
BORROWER OR RELEVANT SUBSIDIARY BORROWER WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER OR
RELEVANT SUBSIDIARY BORROWER IS MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE
AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING
AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER
OR RELEVANT SUBSIDIARY BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE DATE,
THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM EACH
LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE PRECEDING
SENTENCE, (I) IN THE CASE OF AMOUNTS DENOMINATED IN DOLLARS, SUCH AMOUNT WITH
INTEREST THEREON AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS
EFFECTIVE RATE AND (II) IN THE CASE OF AMOUNTS DENOMINATED IN FOREIGN
CURRENCIES, SUCH AMOUNT WITH INTEREST THEREON AT A RATE PER ANNUM DETERMINED BY
THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT.  NOTHING
HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER AGAINST THE BORROWER OR RELEVANT SUBSIDIARY BORROWER.

23


--------------------------------------------------------------------------------




2.15         Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(I)   SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED
TAXES COVERED BY SECTION 2.16 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF SUCH LENDER);

(II)   SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

(III)   SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower or relevant Subsidiary Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower or relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled,
which notice shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower or relevant Subsidiary Borrower within 120 days after such
Lender becomes aware of such fact.


(B)  IF ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR
(SUCH REQUEST SHALL INCLUDE, IF AVAILABLE, DETAILS REASONABLY SUFFICIENT TO
ESTABLISH THE BASIS FOR SUCH ADDITIONAL AMOUNTS PAYABLE AND SHALL BE SUBMITTED
TO THE BORROWER WITHIN 120 DAYS AFTER IT BECOMES AWARE OF SUCH FACT), THE
BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION.


(C)  IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN CURRENCY
(OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY LENDER SHALL
BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL HAVE IN EFFECT ANY
RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH RESPECT TO ANY CATEGORY OF
DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND LOANS IN SUCH FOREIGN CURRENCY,
OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO LOANS IN SUCH FOREIGN
CURRENCY ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL BE TO INCREASE
THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY

24


--------------------------------------------------------------------------------





MULTICURRENCY LOAN IN SUCH FOREIGN CURRENCY, AND SUCH LENDER SHALL DELIVER TO
THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) A WRITTEN NOTICE
REQUESTING COMPENSATION UNDER THIS PARAGRAPH (SUCH NOTICE SHALL INCLUDE, IF
AVAILABLE, DETAILS REASONABLY SUFFICIENT TO ESTABLISH THE BASIS FOR SUCH
COMPENSATION PAYABLE AND SHALL BE SUBMITTED TO THE BORROWER WITHIN 120 DAYS
AFTER IT BECOMES AWARE OF SUCH FACT), THE BORROWER WILL PAY (OR CAUSE ANY
SUBSIDIARY BORROWER TO PAY) TO SUCH LENDER ON EACH INTEREST PAYMENT DATE WITH
RESPECT TO EACH AFFECTED MULTICURRENCY LOAN AN AMOUNT THAT WILL COMPENSATE SUCH
LENDER FOR SUCH ADDITIONAL COST.


(D)  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION
SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS INCURRED MORE THAN
NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED THAT, IF THE
CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
NINE-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


(E)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (I) (A) THE
ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE DATE OF THIS AGREEMENT, (B)
ANY CHANGE IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR
APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY AFTER THE DATE OF THIS
AGREEMENT OR (C) COMPLIANCE BY ANY LENDER WITH ANY REQUEST, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY
MADE OR ISSUED AFTER THE DATE OF THIS AGREEMENT, SHALL MAKE IT UNLAWFUL FOR ANY
SUCH LENDER TO MAKE OR MAINTAIN ANY MULTICURRENCY LOAN OR TO GIVE EFFECT TO ITS
OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO ANY MULTICURRENCY LOAN, OR
(II) THERE SHALL HAVE OCCURRED ANY CHANGE IN NATIONAL OR INTERNATIONAL
FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS (INCLUDING THE IMPOSITION OF OR ANY
CHANGE IN EXCHANGE CONTROLS, BUT EXCLUDING CONDITIONS OTHERWISE COVERED BY THIS
SECTION 2.15) WHICH WOULD MAKE IT IMPRACTICABLE FOR THE REQUIRED LENDERS TO MAKE
OR MAINTAIN MULTICURRENCY LOANS DENOMINATED IN THE RELEVANT CURRENCY AFTER THE
DATE HEREOF TO, OR FOR THE ACCOUNT OF, THE BORROWER, THEN, BY WRITTEN NOTICE TO
THE BORROWER AND TO THE ADMINISTRATIVE AGENT:

(I)   SUCH LENDER OR LENDERS MAY DECLARE THAT MULTICURRENCY LOANS (IN THE
AFFECTED CURRENCY OR CURRENCIES) WILL NOT THEREAFTER (FOR THE DURATION OF SUCH
UNLAWFULNESS) BE MADE BY SUCH LENDER OR LENDERS HEREUNDER (OR BE CONTINUED FOR
ADDITIONAL INTEREST PERIODS), WHEREUPON ANY REQUEST FOR A MULTICURRENCY LOAN (IN
THE AFFECTED CURRENCY OR CURRENCIES) OR TO CONTINUE A MULTICURRENCY LOAN (IN THE
AFFECTED CURRENCY OR CURRENCIES), AS THE CASE MAY BE, FOR AN ADDITIONAL INTEREST
PERIOD) SHALL, AS TO SUCH LENDER OR LENDERS ONLY, BE OF NO FORCE AND EFFECT,
UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

(II)   SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING MULTICURRENCY LOANS (IN THE
AFFECTED CURRENCY OR CURRENCIES), MADE BY IT BE CONVERTED TO ABR LOANS OR LOANS
DENOMINATED IN DOLLARS, AS THE CASE MAY BE (UNLESS REPAID BY THE BORROWER), IN
WHICH EVENT ALL SUCH MULTICURRENCY LOANS (IN THE AFFECTED CURRENCY OR
CURRENCIES) SHALL BE CONVERTED TO ABR LOANS OR REVOLVING LOANS DENOMINATED IN
DOLLARS, AS THE CASE MAY BE, AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED
IN PARAGRAPH (F) BELOW AND AT THE EXCHANGE RATE ON THE DATE OF SUCH CONVERSION
OR, AT THE OPTION OF THE BORROWER, REPAID ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO OR, IF EARLIER, THE DATE ON WHICH THE
APPLICABLE NOTICE BECOMES EFFECTIVE.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Multicurrency Loans of such

25


--------------------------------------------------------------------------------




Lender shall instead be applied to repay the ABR Loans or Revolving Loans
denominated in Dollars, as the case may be, made by such Lender resulting from
such conversion.


(F)  FOR PURPOSES OF SECTION 2.15(E), A NOTICE TO THE BORROWER BY ANY LENDER
SHALL BE EFFECTIVE AS TO EACH MULTICURRENCY LOAN MADE BY SUCH LENDER, IF LAWFUL,
ON THE LAST DAY OF THE INTEREST PERIOD CURRENTLY APPLICABLE TO SUCH
MULTICURRENCY LOAN; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE
DATE OF RECEIPT THEREOF BY THE BORROWER.

2.16         Taxes.  (a)  All payments made by the Borrower or any Subsidiary
Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document).  If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower or the
relevant Subsidiary Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower or the relevant Subsidiary Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.


(B)  IN ADDITION, THE BORROWER OR ANY RELEVANT SUBSIDIARY BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW TO THE EXTENT THE BORROWER OR SUCH SUBSIDIARY BORROWER HAS NOT ALREADY
REIMBURSED A LENDER FOR SUCH AMOUNTS PURSUANT TO SECTION 2.15 OR SECTION
2.16(A).


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE BORROWER
OR RELEVANT SUBSIDIARY BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER
OR THE RELEVANT SUBSIDIARY BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT LENDER, AS THE CASE MAY BE, A
CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER OR
RELEVANT SUBSIDIARY BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER  OR THE
RELEVANT SUBSIDIARY BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES
WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE BORROWER AND EACH SUBSIDIARY BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT OR ANY LENDER AS A
RESULT OF ANY SUCH FAILURE.


(D)  EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN

26


--------------------------------------------------------------------------------





PURCHASED) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR
FORM W-8ECI, OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT D AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


(F)  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER AND EACH SUBSIDIARY
BORROWER OR WITH RESPECT TO WHICH THE BORROWER OR RELEVANT SUBSIDIARY BORROWER
HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16, IT SHALL PAY OVER
SUCH REFUND TO THE BORROWER OR RELEVANT SUBSIDIARY BORROWER (BUT ONLY TO THE
EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER
OR RELEVANT SUBSIDIARY BORROWER UNDER THIS SECTION 2.16 WITH RESPECT TO THE
NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY (OR CAUSE ANY
SUBSIDIARY BORROWER TO REPAY) THE AMOUNT PAID OVER TO THE BORROWER OR RELEVANT
SUBSIDIARY BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY
THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER
IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


(G)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.

2.17         Indemnity.  The Borrower and each of the Subsidiary Borrowers agree
to indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower or any Subsidiary Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower or any Subsidiary
Borrower has given a notice requesting the same in accordance with the
provisions of this

27


--------------------------------------------------------------------------------




Agreement, (b) default by the Borrower or any Subsidiary Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower or relevant
Subsidiary Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Revolving
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market.  A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error.  This covenant shall survive the termination of
this Agreement and the payment of the Revolving Loans and all other amounts
payable hereunder.

2.18         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15 or 2.16(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Revolving Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower and any Subsidiary Borrower
or the rights of any Lender pursuant to Section 2.15 or 2.16(a).

2.19         Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.15 or 2.16(a) or (b) defaults in its obligation to make Revolving Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) if applicable, prior to any such replacement, such Lender shall not have
taken actions under Section 2.15 sufficient to eliminate the continued need for
payment of amounts owing pursuant to Section 2.15 or 2.16(a), (iv) the
replacement financial institution shall purchase, at par, all Revolving Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.17 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15 or 2.16(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

2.20         Release of Subsidiary Guarantor.  In the event that all of the
Capital Stock held by the Borrower or its Subsidiaries in any Subsidiary
Guarantor is sold or otherwise Disposed of or dissolved or liquidated in
compliance with the requirements of this Agreement (or such sale, other
Disposition, dissolution or liquidation has been approved by the Required
Lenders), such Subsidiary Guarantor shall, without further action, automatically
be released from its Guaranteed Obligations under

28


--------------------------------------------------------------------------------




the Guarantee Agreement and such Guaranteed Obligations, as to such Subsidiary
Guarantor, shall terminate and have no further force or effect (it being
understood and agreed that the sale of Capital Stock in one or more Persons that
own, directly or indirectly, all of such Capital Stock in any Subsidiary
Guarantor shall be deemed to be a sale of such Capital Stock in such Subsidiary
Guarantor for the purposes of this Section 2.20).

2.21         Judgment Currency.  (a)   If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


(B)  THE OBLIGATIONS OF THE BORROWER AND ANY SUBSIDIARY BORROWER IN RESPECT OF
ANY SUM DUE TO ANY PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER
(THE “APPLICABLE CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY
(THE “JUDGMENT CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO
BE DUE HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT
THAT, ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY
SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY
IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION
PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE BORROWER AND EACH SUBSIDIARY
BORROWER AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, AGREES
TO INDEMNIFY THE APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE
BORROWER AND EACH SUBSIDIARY BORROWER CONTAINED IN THIS SECTION 2.21 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF ALL OTHER AMOUNTS
OWING HEREUNDER.

2.22         Foreign Currency Exchange Rate.  (a)   No later than 1:00 P.M., New
York City time, on each Calculation Date with respect to a Foreign Currency, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to such Foreign Currency, provided that, upon receipt of a
borrowing request pursuant to Section 2.2(b), the Administrative Agent shall
determine the Exchange Rate with respect to the relevant Foreign Currency on the
related Calculation Date (it being acknowledged and agreed that the
Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.1 with respect to such borrowing
request).  The Exchange Rates so determined shall become effective on the
relevant Calculation Date (a “Reset Date”), shall remain effective until the
next succeeding Reset Date and shall for all purposes of this Agreement (other
than Sections 2.15(e) and 2.21 and any other provision requiring the use of a
current Exchange Rate) be the Exchange Rates employed in converting any amounts
between Dollars and Foreign Currencies.


(B)  NO LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RESET DATE, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE AGGREGATE AMOUNT OF THE DOLLAR
EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE RELEVANT MULTICURRENCY LOANS THEN
OUTSTANDING (AFTER GIVING EFFECT TO ANY MULTICURRENCY LOANS TO BE MADE OR REPAID
ON SUCH DATE).


(C)  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.

 

29


--------------------------------------------------------------------------------


 


SECTION 3.   REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:

3.1           Financial Condition.  The audited consolidated balance sheets of
the Borrower and its Subsidiaries as at October 31, 2005, October 31, 2004 and
October 31, 2003, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from KPMG LLP, present fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended.  The unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at July 31,
2006, and the related unaudited fiscal year-to-date consolidated statements of
income and cash flows present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the fiscal year-to-date consolidated results of its operations and its
consolidated fiscal year-to-date cash flows (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein).  No
Group Member has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from October 31, 2005 to and including the date
hereof there has been no Disposition by any Group Member of any part of its
business or property which is material to the Borrower and its Subsidiaries,
taken as a whole.

3.2           No Change.  Since November 1, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is duly qualified as a foreign corporation or
other organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified or in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party

30


--------------------------------------------------------------------------------




thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and public policy
limiting exculpation, indemnification or contribution.

3.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member (except where such violation of any Contractual
Obligation could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect) and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.

3.6           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that, after giving effect to any applicable insurance, could
reasonably be expected to have a Material Adverse Effect.

3.7           No Default.  No Group Member is in default under or with respect
to any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

3.8           Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, except where
failure to have such title or valid leasehold interest could not reasonably be
expected to have a Material Adverse Effect, and none of such property is subject
to any Lien except as permitted by Section 6.3.

3.9           Intellectual Property.  Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted.  No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim.  To the best of the Borrower’s
knowledge, the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.

3.10         Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other tax returns that are required to be filed for periods
for which the statute of limitations remains open and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member or where the failure to file
such tax returns or pay such taxes, fees or other charges could not reasonably
be expected to have a Material Adverse Effect); no tax Lien has been filed, and,
to the knowledge of the Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.

3.11         Federal Regulations.  No part of the proceeds of any Revolving
Loans, and no other extensions of credit hereunder, will be used in a manner
which violates Regulation U as now and from time to time hereafter in effect or
for any purpose that violates the provisions of the Regulations of

31


--------------------------------------------------------------------------------




the Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.  None of the Borrower or any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

3.12         Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

3.13         ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code.  No termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount.  Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent.

3.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

3.15         Use of Proceeds.  The proceeds of the Revolving Loans shall be used
for general corporate purposes, including acquisitions and repurchases by the
Borrower of its common stock.

3.16         Environmental Matters.  The Borrower and each Subsidiary has
complied with all applicable Environmental Laws, except to the extent that the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  The Borrower’s and the Subsidiaries’ facilities do not contain any
hazardous wastes, hazardous substances, hazardous materials, toxic substances or
toxic pollutants regulated under any Environmental Law, in violation of any such
law, or any rules or regulations promulgated pursuant thereto, except for
violations that could not reasonably be expected to have a Material Adverse
Effect. The Borrower is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that could
reasonably be expected to have a Material Adverse Effect.

3.17         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document or certificate furnished by or on
behalf of any Loan Party to the Administrative Agent or the

32


--------------------------------------------------------------------------------




Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement, and in the case of financial
statements contained in the Confidential Information Memorandum, as of the date
such financial statements were filed with the Securities and Exchange
Commission), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact that actual results during
the period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and that the Company
makes no representation as to whether the projected results will be achieved. 
There is no fact known to any Loan Party that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents, in the Confidential Information Memorandum or in any
other documents or certificates furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

318          Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.


SECTION 4.   CONDITIONS PRECEDENT

4.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit, of the following conditions precedent:

(A)   CREDIT AGREEMENT; GUARANTEE AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED (I) THIS AGREEMENT, EXECUTED AND DELIVERED BY THE ADMINISTRATIVE
AGENT, THE BORROWER AND EACH PERSON LISTED ON SCHEDULE 1.1A AND (II) THE
GUARANTEE AGREEMENT, EXECUTED AND DELIVERED BY EACH SUBSIDIARY GUARANTOR, IF
ANY.

(B)   PROJECTIONS.  THE LENDERS SHALL HAVE RECEIVED PROJECTIONS OF THE BORROWER
AND ITS SUBSIDIARIES THROUGH THE FISCAL YEAR ENDING OCTOBER 31, 2011, PRESENTED
ON AN ANNUAL BASIS, AND SUCH PROJECTIONS SHALL NOT, IN THE REASONABLE JUDGMENT
OF THE LENDERS, REFLECT ANY MATERIAL ADVERSE CHANGE IN THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES, AS REFLECTED IN THE
PROJECTIONS CONTAINED IN THE CONFIDENTIAL INFORMATION MEMORANDUM.

(C)   THE BORROWER SHALL HAVE TERMINATED THE EXISTING CREDIT AGREEMENT AND PAID
ANY PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS OWING THEREUNDER.

(D)   APPROVALS.  ALL GOVERNMENTAL AND THIRD PARTY APPROVALS REASONABLY
NECESSARY IN CONNECTION WITH THE CONTINUING OPERATIONS OF THE GROUP MEMBERS AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL
FORCE AND EFFECT.

(E)   FEES.  THE LENDERS, THE ADMINISTRATIVE AGENT AND THE JOINT LEAD ARRANGERS
SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH
INVOICES HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF
OUTSIDE LEGAL COUNSEL), NO LATER THAN ONE BUSINESS DAY BEFORE THE CLOSING DATE.

33


--------------------------------------------------------------------------------




(F)   CLOSING CERTIFICATE; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD STANDING
CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF
EACH LOAN PARTY, DATED ON OR BEFORE THE CLOSING DATE, SUBSTANTIALLY IN THE FORM
OF EXHIBIT B, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS, INCLUDING THE
CERTIFICATE OF INCORPORATION OF EACH LOAN PARTY THAT IS A CORPORATION CERTIFIED
BY THE RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN
PARTY, AND (II) A LONG FORM GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY FROM
ITS JURISDICTION OF ORGANIZATION.

(G)   LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE EXECUTED
LEGAL OPINION OF COOLEY GODWARD LLP, COUNSEL TO THE BORROWER AND ITS
SUBSIDIARIES.  SUCH LEGAL OPINION SHALL COVER SUCH OTHER MATTERS INCIDENT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE.

For the avoidance of doubt, the parties agree that the conditions set forth in
paragraphs (b), (c), (f) and (g) were satisfied in connection with the
effectiveness of the Existing Credit Agreement.

4.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:

(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.

(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.

(C)   OTHER DOCUMENTS.  IN THE CASE OF ANY EXTENSION OF CREDIT MADE ON AN
INCREASED REVOLVING COMMITMENT CLOSING DATE, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SUCH CUSTOMARY DOCUMENTS AND INFORMATION AS IT MAY REASONABLY REQUEST.

(D)   EXTENSIONS OF CREDIT TO A SUBSIDIARY BORROWER.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 3.3, 3.4 AND 3.5 AS TO ANY SUBSIDIARY BORROWER
TO WHICH A REVOLVING EXTENSION OF CREDIT IS TO BE MADE SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.


SECTION 5.   AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

5.1           Financial Statements.  Furnish to the Administrative Agent and
each Lender:

(A)   AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE AUDITED CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
YEAR AND THE RELATED AUDITED CONSOLIDATED

34


--------------------------------------------------------------------------------




STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, BY KPMG LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND

(B)   AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF THE
BORROWER, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER
AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR,
CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.  Any financial statement required to be furnished
pursuant to Section 5.1 shall be deemed to have been furnished on the date on
which the Lenders receive notice that the Borrower has provided such financial
statement to the Administrative Agent for posting on the Intralinks website on
the Internet at www.intralinks.com; provided that the Administrative Agent shall
give notice of any such posting to the Lenders.  Notwithstanding the foregoing,
the Borrower shall deliver paper copies of any financial statement referred to
in Section 5.1 to the Administrative Agent if the Administrative Agent requests
the Borrower to furnish such paper copies until written notice to cease
delivering such paper copies is given by the Administrative Agent.

5.2           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (d), to the relevant Lender):

(A)   CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 5.1, A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND, IF
A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND
ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING
FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTION 6.1
AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.1 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

(B)   WITHIN 10 DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL STATEMENTS
AND REPORTS THAT THE BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT
SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN 10 DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT THE BORROWER MAY MAKE
TO, OR FILE WITH, THE SEC, EXCEPT, IN EACH CASE, TO THE EXTENT SUCH FINANCIAL
STATEMENTS OR REPORTS HAVE ALREADY BEEN PROVIDED PURSUANT TO SECTION 5.1; AND

(C)   REASONABLY PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS
ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

Any information required to be furnished pursuant to Section 5.2 shall be deemed
to have been furnished on the date on which the Lenders receive notice that the
Borrower has provided such financial statement to the Administrative Agent for
posting on the Intralinks website on the Internet at www.intralinks.com;
provided that the Administrative Agent shall give notice of any such posting to
the Lenders.  Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any information referred to in

35


--------------------------------------------------------------------------------




Section 5.2 to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish such paper copies until written notice to cease delivering
such paper copies is given by the Administrative Agent.

5.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or where such obligations do not, in the aggregate,
exceed $15,000,000

5.4           Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.5           Maintenance of Property; Insurance.  (a) Keep all property
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same business.

5.6           Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all financial
transactions in relation to its business and (b) permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time during normal business
hours and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.

5.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender of:

(A)   THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(B)   ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
ANY GROUP MEMBER OR (II) LITIGATION, INVESTIGATION OR PROCEEDING THAT MAY EXIST
AT ANY TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY, THAT IN
EITHER CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)   ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER (I) WITH RESPECT
TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR (II) THAT, AFTER GIVING EFFECT TO ANY APPLICABLE INSURANCE, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(D)   THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE BORROWER KNOWS THEREOF:  (I) THE OCCURRENCE OF ANY REPORTABLE EVENT
WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN,
THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM,
OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY

36


--------------------------------------------------------------------------------




MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR
ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY PLAN; AND

(E)   ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.8           Environmental Laws.  Comply in all material respects with, and use
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use reasonable efforts to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

5.9           New Significant Subsidiaries.  With respect to any new Significant
Subsidiary created or acquired after the Closing Date by any Group Member
(which, for the purposes of this Section 5.9, shall include any existing
Subsidiary that becomes a Significant Subsidiary), promptly cause such new
Significant Subsidiary (a) to become a party to the Guarantee Agreement and (b)
to deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit B, with appropriate insertions and
attachments.


SECTION 6.   NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

6.1           Financial Condition Covenants.


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
TO EXCEED 2.25 TO 1.00.


(B)  MINIMUM CASH.  PERMIT THE AGGREGATE AMOUNT OF ALL CASH AND CASH EQUIVALENTS
HELD BY THE BORROWER AND ITS SUBSIDIARIES AT ANY TIME AND AVAILABLE FOR GENERAL
CORPORATE PURPOSES AT SUCH TIME TO BE LESS THAN $300,000,000.

6.2           Subsidiary Indebtedness.  Permit any Subsidiary of the Borrower to
create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(A)   INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

(B)   INDEBTEDNESS OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;

(C)   GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS BY ANY
SUBSIDIARY OF THE BORROWER OF OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR;

37


--------------------------------------------------------------------------------




(D)   INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE 6.2(D)
AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF (WITHOUT
INCREASING, OR SHORTENING THE MATURITY OF, THE PRINCIPAL AMOUNT THEREOF);

(E)   INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE OBLIGATIONS)
SECURED BY LIENS PERMITTED BY SECTION 6.3(G) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $50,000,000 AT ANY ONE TIME OUTSTANDING;

(F)   INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) AFTER GIVING PRO FORMA EFFECT TO
THE INCURRENCE OF SUCH INDEBTEDNESS, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING; AND

(G)   ADDITIONAL INDEBTEDNESS OF THE BORROWER’S SUBSIDIARIES IN AN AGGREGATE
PRINCIPAL AMOUNT (FOR ALL SUCH SUBSIDIARIES) NOT TO EXCEED $75,000,000 AT ANY
ONE TIME OUTSTANDING.

6.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a)   Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;(b)   carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

(c)   pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d)   deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)   easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f)   Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g)   Liens securing (i) Indebtedness of any Subsidiary of the Borrower incurred
pursuant to Section 6.2(e) to finance the acquisition of fixed or capital assets
and (ii) Indebtedness of the Borrower incurred to finance the acquisition of
fixed or capital assets, provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (y) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (z) the amount of Indebtedness
secured thereby is not increased;

38


--------------------------------------------------------------------------------




(H)   ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;

(I)   ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION
THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET
OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME
SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISI­TION OR SUCH PERSON BECOMING
A SUBSIDIARY , AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION
OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(J)   LIENS ENCUMBERING PROPERTY OR ASSETS UNDER CONSTRUCTION (AND PROCEEDS OR
PRODUCTS THEREOF) ARISING FROM PROGRESS OR PARTIAL PAYMENTS BY A CUSTOMER OF THE
BORROWER OR ITS SUBSIDIARIES RELATING TO SUCH PROPERTY OR ASSETS;

(K)   BANKER’S LIENS AND SIMILAR LIENS IN RESPECT OF DEPOSIT ACCOUNTS, AND LIENS
IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF SECURITIES INTERMEDIARIES IN
RESPECT OF SECURITIES ACCOUNTS SECURING FEES AND COSTS OWING TO SUCH SECURITIES
INTERMEDIARIES;

(L)   LIENS ON INSURANCE PROCEEDS IN FAVOR OF INSURANCE COMPANIES WITH RESPECT
TO THE FINANCING OF PREMIUMS;

(M)   PRECAUTIONARY FILINGS IN RESPECT OF TRUE LEASES;

(N)   THAT CERTAIN LIEN IMPOSED BY THE CITY OF SAN JOSE, CALIFORNIA ON THE
BORROWER’S SAN JOSE PROPERTY TO SECURE PAYMENT OF A SPECIAL TAX AUTHORIZED BY
THE CITY OF SAN JOSE ASSESSED IN ORDER TO PAY PRINCIPAL AND INTEREST ON BONDS,
THE PROCEEDS OF WHICH ARE BEING USED TO FUND CERTAIN ROADWAY IMPROVEMENTS; AND

(O)   LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS NEITHER (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR
(II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS
INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO THE BORROWER AND ALL
SUBSIDIARIES) $25,000,000 AT ANY ONE TIME.

6.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(A)   ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR INTO
THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR SURVIVING
CORPORATION) OR WITH OR INTO ANY DIRECTLY OR INDIRECTLY WHOLLY-OWNED SUBSIDIARY
(PROVIDED THAT THE CONTINUING OR SURVIVING CORPORATION SHALL BE A SUBSIDIARY);
AND

(B)   ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE OF ANY OR ALL OF ITS ASSETS (I)
TO THE BORROWER OR ANY SUBSIDIARY (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) OR
(II) PURSUANT TO A DISPOSITION PERMITTED BY SECTION 6.5;

(C)   THE BORROWER OR A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER MAY MERGE WITH
ANOTHER CORPORATION, PROVIDED (I) THE BORROWER OR SUCH WHOLLY-OWNED SUBSIDIARY
(SUBJECT TO

39


--------------------------------------------------------------------------------




CLAUSE (II)), AS THE CASE MAY BE, SHALL BE THE CONTINUING OR SURVIVING
CORPORATION OF SUCH MERGER, OR (II) IN THE CASE OF A WHOLLY-OWNED SUBSIDIARY OF
THE BORROWER WHICH IS MERGED INTO ANOTHER CORPORATION WHICH IS THE CONTINUING OR
SURVIVING CORPORATION OF SUCH MERGER, THE BORROWER SHALL CAUSE SUCH CONTINUING
OR SURVIVING CORPORATION TO BE A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER;
PROVIDED IN THE CASE OF (I) AND (II) ABOVE, IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO SUCH MERGER NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND

(D)   PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, ANY SUBSIDIARY MAY BE DISSOLVED, WOUND-UP OR LIQUIDATED IF THE
BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE
BEST INTERESTS OF THE BORROWER, IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS
AND COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

6.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(A)   THE DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY COURSE OF
BUSINESS;

(B)   THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(C)   DISPOSITIONS PERMITTED BY CLAUSE (I) OF SECTION 6.4(B);

(D)   THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE BORROWER OR
ANY SUBSIDIARY;

(E)   THE SALE OF ACCOUNTS RECEIVABLE OR CONTRACTED FUTURE ACCOUNTS RECEIVABLE
PURSUANT TO AN ACCOUNTS RECEIVABLE SECURITIZATION;

(F)   ANY WHOLLY-OWNED SUBSIDIARY (THE “DISPOSING ENTITY”) MAY DISPOSE OF ANY OR
ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO (I) THE BORROWER
OR (II) ANY OTHER WHOLLY-OWNED SUBSIDIARY OF THE BORROWER; PROVIDED, IN THE CASE
OF CLAUSE (II), THAT IF THE DISPOSING ENTITY WAS A SUBSIDIARY GUARANTOR PRIOR TO
SUCH DISPOSITION, THE OTHER WHOLLY-OWNED SUBSIDIARY MUST BE A SUBSIDIARY
GUARANTOR AFTER GIVING EFFECT TO SUCH DISPOSITION;

(G)   THE SALE OR OTHER DISPOSITION OF SECURITIES HELD FOR INVESTMENT PURPOSES
IN THE ORDINARY COURSE OF BUSINESS;

(H)   DISPOSITIONS PURSUANT TO TRUE LEASES;

(I)   THE DISPOSITION OF APPROXIMATELY 34 ACRES OF UNDEVELOPED LAND OWNED BY THE
BORROWER AND LOCATED IN SAN JOSE, CALIFORNIA; AND

(J)   THE DISPOSITION OF OTHER PROPERTY IN ONE OR A SERIES OF RELATED
TRANSACTIONS HAVING AN AGGREGATE FAIR MARKET VALUE NOT IN EXCESS OF 10% OF THE
TOTAL ASSETS OF THE BORROWER AND ITS SUBSIDIARIES AT ANY TIME; PROVIDED THAT
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL MAKE A MATERIAL
DISPOSITION UNLESS (I) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO SUCH MATERIAL DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (2) IMMEDIATELY AFTER GIVING EFFECT TO SUCH
MATERIAL DISPOSITION, THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANTS SET FORTH IN 6.1, SUCH COMPLIANCE TO BE DETERMINED
ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO

40


--------------------------------------------------------------------------------




THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 5.1(A) OR (B) AS
THOUGH SUCH MATERIAL DISPOSITION HAD BEEN CONSUMMATED AS OF THE FIRST DAY OF THE
FISCAL PERIOD COVERED THEREBY AND EVIDENCED BY A CERTIFICATE FROM A RESPONSIBLE
OFFICER OF THE BORROWER DEMONSTRATING SUCH COMPLIANCE CALCULATION IN REASONABLE
DETAIL.

6.6           Transactions with Affiliates.  Enter into any material
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; except for:

(A)   TRANSACTIONS (I) APPROVED BY A MAJORITY OF THE DISINTERESTED MEMBERS OF
THE BOARD OF DIRECTORS OF THE BORROWER OR (II) FOR WHICH THE BORROWER OR ANY
SUBSIDIARY SHALL DELIVER TO THE ADMINISTRATIVE AGENT A WRITTEN OPINION OF A
NATIONALLY RECOGNIZED INVESTMENT BANKING, ACCOUNTING, VALUATION OR APPRAISAL
FIRM STATING THAT THE TRANSACTION IS FAIR TO THE BORROWER OR SUCH SUBSIDIARY
FROM A FINANCIAL POINT OF VIEW; AND

(B)   THE PAYMENT OF REASONABLE FEES AND COMPENSATION TO OFFICERS AND DIRECTORS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES AND REASONABLE INDEMNIFICATION
ARRANGEMENTS ENTERED INTO BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING
ANY ISSUANCE OF SECURITIES, OR OTHER PAYMENTS, AWARDS OR GRANTS IN CASH,
SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT ARRANGEMENTS,
EMPLOYEE STOCK OPTIONS AND EMPLOYEE STOCK OWNERSHIP PLANS APPROVED BY THE BOARD
OF DIRECTORS OF THE BORROWER.

6.7           Changes in Fiscal Periods.  Without first giving prior written
notice thereof to the Administrative Agent and the Lenders, permit the fiscal
year of the Borrower to end on a day other than the Saturday closest to October
31 or change the Borrower’s method of determining fiscal quarters; provided that
no more than one such notice shall be given during the term of this Agreement.

6.8           Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents or under any law or regulation of any Governmental Authority, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions in
existence at the time the Borrower acquired or acquires such Subsidiary, (iv)
restrictions and conditions existing on the date hereof, (v) customary
provisions in leases or other agreements restricting the assignment thereof, and
(vi) any restrictions in agreements constituting secured Indebtedness, provided
the restrictions only apply to the assets constituting security for such
Indebtedness.

6.9           Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

41


--------------------------------------------------------------------------------


6.10         Material Acquisitions.  Make a Material Acquisition unless (i)
immediately before and immediately after giving pro forma effect to such
Material Acquisition, no Default or Event of Default shall have occurred and be
continuing and (2) immediately after giving effect to such Material Acquisition,
the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenants set forth in 6.1, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.1(a) or (b) as though such Material
Acquisition had been consummated as of the first day of the fiscal period
covered thereby and evidenced by a certificate from a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail.


SECTION 7.   EVENTS OF DEFAULT

7.1           Events of Default.  If any of the following events shall occur and
be continuing:

(A)   THE BORROWER OR ANY SUBSIDIARY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF
ANY REVOLVING LOAN WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE BORROWER
OR ANY SUBSIDIARY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY REVOLVING LOAN,
OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN
FIVE DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR

(B)   ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN PARTY
HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY CERTIFICATE,
DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO
HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE, UNLESS THE FACTS OR CIRCUMSTANCES TO WHICH SUCH REPRESENTATION OR WARRANTY
RELATES SHALL HAVE BEEN SUBSEQUENTLY CORRECTED SO AS TO MAKE SUCH REPRESENTATION
OR WARRANTY NO LONGER INACCURATE IN ANY MATERIAL RESPECT; OR

(C)   ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 5.4(A) (WITH RESPECT TO THE
BORROWER ONLY), SECTION 5.7(A) OR SECTION 6 OF THIS AGREEMENT; OR

(D)   ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE BORROWER FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

(E)   ANY GROUP MEMBER SHALL (I) DEFAULT IN MAKING ANY PAYMENT OF ANY PRINCIPAL
OF ANY INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE
REVOLVING LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO; OR
(II) DEFAULT IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY SUCH INDEBTEDNESS
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH
INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE
HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR (IN THE CASE OF
ANY SUCH INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME PAYABLE;
PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I), (II) OR
(III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF DEFAULT
UNLESS, AT SUCH

42


--------------------------------------------------------------------------------




TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE TYPE DESCRIBED IN
CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING PRINCIPAL AMOUNT OF
WHICH EXCEEDS IN THE AGGREGATE $25,000,000; OR

(F)   (I) ANY GROUP MEMBER SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION
(A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN,
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING
TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE
IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; (IV) ANY
GROUP MEMBER SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN
WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR

(G)   (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN, (II) ANY
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF ANY GROUP MEMBER OR ANY COMMONLY
CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE
APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY SINGLE
EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY GROUP
MEMBER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION OF
THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN;
AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD, IN THE SOLE
JUDGMENT OF THE REQUIRED LENDERS, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR

(H)   ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY GROUP MEMBER
INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID BY THE BORROWER OR ITS
SUBSIDIARIES OR PAID OR FULLY COVERED BY INSURANCE AS TO WHICH THE RELEVANT
INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) OF $15,000,000 OR MORE, AND ALL
SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR
BONDED PENDING APPEAL WITHIN 45 DAYS FROM THE ENTRY THEREOF; OR

(I)   THE GUARANTEE AGREEMENT OR THE GUARANTEE CONTAINED IN SECTION 2 THEREOF
SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY
OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

(J)   A CHANGE IN CONTROL SHALL OCCUR;

43


--------------------------------------------------------------------------------




THEN, AND IN ANY SUCH EVENT, (A) IF SUCH EVENT IS AN EVENT OF DEFAULT SPECIFIED
IN CLAUSE (I) OR (II) OF PARAGRAPH (F) ABOVE WITH RESPECT TO THE BORROWER,
AUTOMATICALLY THE REVOLVING COMMITMENTS SHALL IMMEDIATELY TERMINATE AND THE
REVOLVING LOANS (WITH ACCRUED INTEREST THEREON) AND ALL OTHER AMOUNTS OWING
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY BECOME DUE
AND PAYABLE, AND (B) IF SUCH EVENT IS ANY OTHER EVENT OF DEFAULT, EITHER OR BOTH
OF THE FOLLOWING ACTIONS MAY BE TAKEN:  (I) WITH THE CONSENT OF THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE REQUEST OF THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER DECLARE THE
REVOLVING COMMITMENTS TO BE TERMINATED FORTHWITH, WHEREUPON THE REVOLVING
COMMITMENTS SHALL IMMEDIATELY TERMINATE; AND (II) WITH THE CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE REQUEST OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER,
DECLARE THE REVOLVING LOANS (WITH ACCRUED INTEREST THEREON) AND ALL OTHER
AMOUNTS OWING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE DUE AND
PAYABLE FORTHWITH, WHEREUPON THE SAME SHALL IMMEDIATELY BECOME DUE AND PAYABLE. 
EXCEPT AS EXPRESSLY PROVIDED ABOVE IN THIS SECTION, PRESENTMENT, DEMAND, PROTEST
AND ALL OTHER NOTICES OF ANY KIND ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER.

7.2           Annulment of Defaults.  An Event of Default shall not be deemed to
be in existence for any purpose of this Agreement if the Administrative Agent,
with the consent of or at the direction of the Required Lenders, subject to
Section 10.1, shall have waived such Event of Default in writing or stated in
writing that the same has been cured to its reasonable satisfaction, but no such
waiver shall extend to or affect any subsequent Event of Default or impair any
rights of the Administrative Agent or the Lenders upon the occurrence thereof.


SECTION 8.   THE AGENTS

8.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

8.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

8.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own bad faith, gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other

44


--------------------------------------------------------------------------------




Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

8.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Revolving Loans.

8.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Revolving Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports

45


--------------------------------------------------------------------------------




and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

8.7           Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower or any Subsidiary
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Revolving Commitments
shall have terminated and the Revolving Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Revolving Loans) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s bad faith, gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Revolving Loans and
all other amounts payable hereunder.

8.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Revolving Loans made or renewed by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

8.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) or Section
7(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Revolving Loans.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of

46


--------------------------------------------------------------------------------




this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

8.10         Syndication Agent.  The Syndication Agent shall not have any duties
or responsibilities hereunder in its capacity as such.


SECTION 9.   GUARANTEE OF SUBSIDIARY BORROWER OBLIGATIONS


9.1           GUARANTEE.

(A)   THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY GUARANTIES TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS AND THEIR
RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS, THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE BY ANY SUBSIDIARY BORROWER WHEN DUE (WHETHER AT
THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE SUBSIDIARY BORROWER
OBLIGATIONS.

(B)   THE BORROWER FURTHER AGREES TO PAY ANY AND ALL EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL FEES AND DISBURSEMENTS OF COUNSEL) WHICH MAY BE PAID OR
INCURRED BY THE ADMINISTRATIVE AGENT, OR ANY LENDER IN ENFORCING, OR OBTAINING
ADVICE OF COUNSEL IN RESPECT OF, ANY RIGHTS WITH RESPECT TO, OR COLLECTING, ANY
OR ALL OF THE SUBSIDIARY BORROWER OBLIGATIONS AND/OR ENFORCING ANY RIGHTS WITH
RESPECT TO, OR COLLECTING AGAINST, ANY SUBSIDIARY BORROWER UNDER THIS GUARANTEE;
PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE LIABLE FOR THE FEES AND
EXPENSES OF MORE THAN ONE SEPARATE FIRM FOR THE LENDERS (UNLESS THERE SHALL
EXIST AN ACTUAL CONFLICT OF INTEREST AMONG SUCH PERSONS, AND IN SUCH CASE, NOT
MORE THAN TWO SEPARATE FIRMS) IN CONNECTION WITH ANY ONE SUCH ACTION OR ANY
SEPARATE, BUT SUBSTANTIALLY SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION,
NOR SHALL THE BORROWER BE LIABLE FOR ANY SETTLEMENT OR PROCEEDING EFFECTED
WITHOUT THE BORROWER’S WRITTEN CONSENT.  THIS GUARANTEE SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE SUBSIDIARY BORROWER OBLIGATIONS ARE PAID IN FULL AND
THE COMMITMENTS ARE TERMINATED.

(C)   NO PAYMENT OR PAYMENTS MADE BY ANY SUBSIDIARY BORROWER OR ANY OTHER PERSON
OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER FROM ANY
SUBSIDIARY BORROWER OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR
ANY SET-OFF OR APPROPRIATION OR APPLICATION, AT ANY TIME OR FROM TIME TO TIME,
IN REDUCTION OF OR IN PAYMENT OF THE SUBSIDIARY BORROWER OBLIGATIONS SHALL BE
DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF THE
BORROWER HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT OR PAYMENTS
(OTHER THAN PAYMENTS MADE BY THE BORROWER IN RESPECT OF THE SUBSIDIARY BORROWER
OBLIGATIONS OR PAYMENTS RECEIVED OR COLLECTED FROM THE BORROWER IN RESPECT OF
THE SUBSIDIARY BORROWER OBLIGATIONS), REMAIN LIABLE FOR THE SUBSIDIARY BORROWER
OBLIGATIONS UNTIL THE SUBSIDIARY BORROWER OBLIGATIONS ARE PAID IN FULL AND THE
REVOLVING COMMITMENTS ARE TERMINATED.

(D)   THE BORROWER AGREES THAT WHENEVER, AT ANY TIME, OR FROM TIME TO TIME, IT
SHALL MAKE ANY PAYMENT TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON ACCOUNT OF
ITS LIABILITY HEREUNDER, IT WILL NOTIFY THE ADMINISTRATIVE AGENT AND SUCH LENDER
IN WRITING THAT SUCH PAYMENT IS MADE UNDER THIS GUARANTEE FOR SUCH PURPOSE.

9.2           No Subrogation.  Notwithstanding any payment or payments made by
the Borrower hereunder, or any set-off or application of funds of the Borrower
by the Administrative Agent or any Lender, the Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on

47


--------------------------------------------------------------------------------




account of the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated.  If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent in the exact form
received by the Borrower (duly indorsed by the Borrower to the Administrative
Agent, if required), to be applied against the Subsidiary Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

9.3           Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Borrower Obligations or for the Guarantee under this Section 9 or any
property subject thereto.  When making any demand hereunder against the
Borrower, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on any Subsidiary Borrower, and any failure
by the Administrative Agent or any Lender to make any such demand or to collect
any payments from any Subsidiary Borrower or any release of any Subsidiary
Borrower shall not relieve the Borrower of its obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against the Borrower.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

9.4           Guarantee Absolute and Unconditional.  The Borrower waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon this Guarantee or acceptance of the
Guarantee under this Section 9; the Subsidiary Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the Guarantee under
this Section 9; and all dealings between any Subsidiary Borrower and the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the Guarantee under this Section 9.  The Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Subsidiary Borrower or the Borrower with respect to
the Subsidiary Borrower Obligations.  The Guarantee under this Section 9 shall
be construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever

48


--------------------------------------------------------------------------------




(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guarantee under this Section 9, in
bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any Subsidiary Borrower or any other Person or against any collateral
security or guarantee for the Subsidiary Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to pursue such other rights or remedies or to collect any payments from
any Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve the
Borrower of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against such Subsidiary Borrower.  The
Guarantee under this Section 9 shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Borrower and
its successors and assigns thereof, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Subsidiary Borrower
Obligations and the obligations of the Borrower under the Guarantee under this
Section 9 shall have been satisfied by payment in full and the Revolving
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement any Subsidiary Borrower may be free from any
Subsidiary Borrower Obligations.

9.5           Reinstatement.  The Guarantee under this Section 9 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Borrower Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

SECTION 10.   MISCELLANEOUS

10.1         Amendments and Waivers

(a)  Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1.  The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any
Revolving Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders) and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or

49


--------------------------------------------------------------------------------




extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby;  (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release all or substantially all of
the Subsidiary Guarantors from their obligations under the Guarantee Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 8 without the written consent of the
Administrative Agent; (v) add additional currencies as Foreign Currencies in
which Multicurrency Loans may be made under this Agreement without the written
consent of all the Lenders who are party to Multicurrency Loans; or (vi) amend,
modify or waive any provision of Section 2.3 or 2.4 without the written consent
of the Swingline Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Revolving Loans.  In the case of any waiver, the Loan Parties,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.


(B)  THIS AGREEMENT MAY BE AMENDED WITHOUT CONSENT OF THE LENDERS, SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AS FOLLOWS:

(I)   THIS AGREEMENT WILL BE AMENDED TO DESIGNATE ANY OF SYNOPSYS INTERNATIONAL
LIMITED AND NIHON SYNOPSYS KK AS A SUBSIDIARY BORROWER UPON (U) TEN BUSINESS
DAYS’ PRIOR NOTICE TO THE LENDERS (SUCH NOTICE TO CONTAIN THE NAME, PRIMARY
BUSINESS ADDRESS AND TAXPAYER IDENTIFICATION NUMBER OF SUCH SUBSIDIARY), (V) THE
EXECUTION AND DELIVERY BY THE BORROWER, SUCH SUBSIDIARY AND THE ADMINISTRATIVE
AGENT OF A JOINDER AGREEMENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT F (A “JOINDER
AGREEMENT”), PROVIDING FOR SUCH SUBSIDIARY TO BECOME A SUBSIDIARY BORROWER, (W)
THE AGREEMENT AND ACKNOWLEDGMENT BY THE BORROWER AND EACH OTHER SUBSIDIARY
BORROWER THAT THE GUARANTEE CONTAINED IN SECTION 9 COVERS THE OBLIGATIONS OF
SUCH SUBSIDIARY, (X) THE AGREEMENT AND ACKNOWLEDGMENT BY THE SUBSIDIARY
GUARANTORS THAT THE GUARANTEE AGREEMENT COVERS THE OBLIGATIONS OF SUCH
SUBSIDIARY, (Y) THE DELIVERY BY SUCH SUBSIDIARY OF EVIDENCE THAT SUCH SUBSIDIARY
HAS APPOINTED AN AGENT FOR SERVICE OF LEGAL PROCESS IN THE STATE OF NEW YORK
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (Z) THE DELIVERY TO THE
ADMINISTRATIVE AGENT OF (1) CORPORATE OR OTHER APPLICABLE RESOLUTIONS, OTHER
CORPORATE OR OTHER APPLICABLE DOCUMENTS, CERTIFICATES, REPRESENTATIONS,
WARRANTIES AND LEGAL OPINIONS IN RESPECT OF SUCH SUBSIDIARY SUBSTANTIALLY
EQUIVALENT TO COMPARABLE DOCUMENTS DELIVERED ON THE CLOSING DATE AND (2) SUCH
OTHER DOCUMENTS WITH RESPECT THERETO AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.  FOR THE AVOIDANCE OF DOUBT, THIS SECTION 10.1(B)(I) IS
APPLICABLE ONLY TO EACH OF SYNOPSYS INTERNATIONAL LIMITED AND NIHON SYNOPSYS KK.

(II)   THIS AGREEMENT WILL BE AMENDED TO REMOVE ANY SUBSIDIARY AS A SUBSIDIARY
BORROWER UPON EXECUTION AND DELIVERY BY THE BORROWER TO THE ADMINISTRATIVE AGENT
OF A WRITTEN NOTIFICATION TO SUCH EFFECT AND REPAYMENT IN FULL OF ALL REVOLVING
LOANS MADE TO SUCH SUBSIDIARY BORROWER AND REPAYMENT IN FULL OF ALL OTHER
AMOUNTS OWING BY SUCH SUBSIDIARY BORROWER UNDER THIS AGREEMENT (IT BEING AGREED
THAT ANY SUCH REPAYMENT SHALL BE IN ACCORDANCE WITH THE OTHER TERMS OF THIS
AGREEMENT); PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT SHALL AFFECT OR LIMIT THE
BORROWER’S OBLIGATIONS UNDER THE GUARANTEE.

10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided

50


--------------------------------------------------------------------------------




herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

Borrower and

Subsidiary Borrower:

 

700 East Middlefield Road

Mountain View, California 94043

 

 

Attention: Treasurer

 

 

Telecopy: (650) 584-4240

 

 

Telephone: (650) 962-5000

 

 

With a copy to: VP and General Counsel

 

 

 

Administrative Agent:

 

JPMorgan Loan Services

JPMorgan Chase Bank

10 South Dearborn, 19th Floor

Chicago, IL 60603

 

 

Attention: Shawuana Simmons

 

 

Telecopy: (312) 385-7096

 

 

Telephone: (312) 385-7073

 

 

With a copy to:

 

 

Loan and Agency Services
JP Morgan Europe Limited
125 London Wall, 9th Floor
London EC2Y 5AJ
United Kingdom

 

 

Attention: James Beard

 

 

Telecopy: + 44 (0) 207 777 2360

 

 

Telephone: + 44 (0) 207 777 2355

 

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent, the Borrower  and any
Subsidiary Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered

51


--------------------------------------------------------------------------------




pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Revolving Loans and other
extensions of credit hereunder.

10.5         Payment of Expenses and Taxes.  The Borrower and each Subsidiary
Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation of
the transactions contemplated hereby and thereby, including the reasonable fees
and disbursements of outside counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower at least one Business Day prior to the Closing Date
(in the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of outside counsel to each Lender and of outside counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement and  performance of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Revolving Loans or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document, excluding litigation commenced by the Borrower against any of the
Administrative Agent or the Lenders which (i) seeks enforcement of any of the
Borrower’s rights hereunder and (ii) is determined adversely to any of the
Administrative Agent or the Lenders in final and nonappealable decision of a
court of competent jurisdiction (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that neither the
Borrower nor any Subsidiary Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to Treasurer (Telephone No. (650) 962-5000) (Telecopy No. (650)
584-4240), at the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 10.5
shall survive repayment of the Revolving Loans and all other amounts payable
hereunder.

 

52


--------------------------------------------------------------------------------


10.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) neither the Borrower nor any Subsidiary Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower or any Subsidiary Borrower without such consent shall be null and void)
and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may in accordance with applicable law assign to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the
Revolving Loans at the time owing to it) with the prior written consent of:

(A)          the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other Person; and

(B)           the Administrative Agent (such consent not to be unreasonably
withheld).

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender or an affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitments or Revolving Loans, the amount of the Revolving
Commitments or Revolving Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates, if any;

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

53


--------------------------------------------------------------------------------




(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Revolving Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, any Subsidiary Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


(C)  (I)  ANY LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW, WITHOUT THE CONSENT
OF THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
REVOLVING COMMITMENTS AND THE REVOLVING LOANS OWING TO IT); PROVIDED THAT
(A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER
WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF SECTION 10.1
AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 10.7(B) AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT SHALL BE SUBJECT TO SECTION 10.7(A) AS THOUGH IT WERE A LENDER.

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.15 OR 2.16 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT WHICH SPECIFICALLY ACKNOWLEDGES THE
PARTICIPANT’S ENTITLEMENT TO ANY SUCH GREATER PAYMENT (AND THE PROVISIONS OF
THIS SECTION 10.6(C) SHALL NOT IN ANY MANNER BE DEEMED TO CONSTITUTE SUCH PRIOR
WRITTEN CONSENT).  ANY PARTICIPANT THAT IS A NON-U.S. LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS SUCH PARTICIPANT COMPLIES WITH
SECTION 2.16(D).


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

54


--------------------------------------------------------------------------------





(E)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.

10.7         Adjustments; Set-off.  (a)  Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefited Lender”) shall, at any time after the
Revolving Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 7 receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.

10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

55


--------------------------------------------------------------------------------




10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12       Submission To Jurisdiction; Waivers.  The Borrower and each
Subsidiary Borrower hereby irrevocably and unconditionally:

(A)   SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

(B)   CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)   AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER, AS THE
CASE MAY BE AT ITS ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER ADDRESS OF
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)   AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E)   WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

10.13       Acknowledgements.  The Borrower and each Subsidiary Guarantor hereby
acknowledges that:

(A)   IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)   NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
ADMINISTRATIVE AGENT AND LENDERS, ON ONE HAND, AND THE BORROWER, ON THE OTHER
HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR;
AND

(C)    NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.

10.14       Releases of Guarantees.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
guarantee

56


--------------------------------------------------------------------------------




obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.


(B)  AT SUCH TIME AS THE REVOLVING LOANS AND THE OTHER OBLIGATIONS UNDER THE
LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT OF SWAP AGREEMENTS)
SHALL HAVE BEEN PAID IN FULL AND THE REVOLVING COMMITMENTS HAVE BEEN TERMINATED,
THE GUARANTEE AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED
TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY
UNDER THE GUARANTEE AGREEMENT SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY
INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PERSON.

10.15       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed under circumstances not otherwise in violation
of this Section 10.15, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

10.16       WAIVERS OF JURY TRIAL.  THE BORROWER, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17       USA Patriot Act.  Each Lender hereby notifies the Borrower and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Subsidiary Borrower, which information includes the name and
address of the Borrower and each Subsidiary Borrower and other information that
will allow such Lender to identify the Borrower and each Subsidiary Borrower in
accordance with the Act.

57


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SYNOPSYS, INC.

 

 

By: /s/Brian M. Beattie

 

 

Name: Brian M. Beattie

 

 

Title: Chief Financial Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

 

Agent and as a Lender

 

 

 

 

 

By: /s/ Anne Biancardi

 

 

Name: Anne Biancardi

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and

 

 

as a Lender

 

 

 

 

 

By: /s/ Kevin McMahon

 

 

Name: Kevin McMahon

 

 

Title: Senior Vice President

 

 

58


--------------------------------------------------------------------------------




 

 

Citibank N.A.

 

 

 

 

 

By: /s/ Steve Zuvich

 

 

Name: Steve Zuvich

 

 

Title: Vice President

59


--------------------------------------------------------------------------------




 

 

Mizuho Corporate Bank Ltd. New York Branch

 

 

 

By: /s/ Bertram H. Tang

 

Name: Bertram H. Tang

 

Title: Senior Vice President & Team Leader

 

 

 

60


--------------------------------------------------------------------------------




 

 

Union Bank of California, N.A.

 

 

 

By: /s/ James B. Goudy

 

Name: James B. Goudy

 

Title: Vice President

 

61


--------------------------------------------------------------------------------




 

 

U.S. Bank National Association

 

 

 

By: /s/ Timothy D. Myers

 

Name: Timothy D. Myers

 

Title: Vice President

 

 

62


--------------------------------------------------------------------------------




 

 

Wells Fargo Bank, N.A.

 

 

 

By: /s/ Jillian L.R. Bales

 

Name: Jillian L.R. Bales

 

Title: Vice President

 

 

63


--------------------------------------------------------------------------------




 

 

BNP Paribas

 

By: /s/ Stuart Darby

 

Name: Stuart Darby

 

Title: Vice President

 

 

By: /s/ Sandy Bertram

 

Name: Sandy Bertram

 

Title: Vice President

 

 

64


--------------------------------------------------------------------------------